Citation Nr: 0013563	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1982 to 
January 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is no documentation of hearing loss or other hearing 
impairment in the service medical records.  The enlistment 
and separation examinations are not included among the 
service medical records.  

In February 1995 the veteran submitted his current claim for 
hearing loss, contending that he was exposed to mortar fire 
while in the service resulting in high frequency hearing 
loss.  

On VA examination in April 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
65
60
LEFT
5
15
50
70
65

Pure tone threshold average was 35 in the right ear and 50 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

It was noted that the veteran reported positive noise 
exposure while in the service.  The diagnosis was moderate 
high frequency sensorineural hearing loss in both ears.  

In May 1995 "ABR" testing was conducted.  Asymmetrical 
hearing loss, greater in the left ear was found.  

In his October 1995 substantive appeal, the veteran indicated 
that he wanted a hearing; however, it was unclear whether he 
wanted a local hearing or a hearing before the Board.  He 
also reported that he was "currently seeking" medical 
treatment at the Seattle VA Medical Center (VAMC).  

In October 1995, the RO sent a notice to the address listed 
in the veteran's substantive appeal notifying him when the 
local hearing would be held.  The record indicates that the 
veteran failed to report for this hearing.  

In July 1996, the RO sent a notice to the address listed in 
the veteran's substantive appeal notifying him when his 
hearing before the Board would be held.  The veteran failed 
to report for this hearing as well.  

In May 1998 the RO sent a request to the National Personnel 
Records Center (NPRC) for the veteran's entrance and 
separation examinations.  The NPRC responded that such 
records were not on file.  In November 1999 the RO noted that 
it had attempted to obtain the enlistment and separation 
examinations without success.  

In April 2000 the veteran's representative reported that he 
had attempted to contact the veteran, both by mail and by 
phone, without success, as the numbers assigned for his 
address and phone number were no longer assigned.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hearing 
loss must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The Board notes at the outset that the veteran failed to 
report for a scheduled RO hearing and for a hearing before 
the Board.  The Board notes that the notices of these 
hearings were sent to his latest address of record as it was 
listed in the October 1995 substantive appeal.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

The veteran has not submitted a request for postponement.  
Therefore, the case will be processed as if the requests had 
been withdrawn.  See 38 C.F.R. § 20.704(d).

The veteran contends that his hearing loss is related to 
service.  There is no in-service documentation of hearing 
loss.  The enlistment and separation examinations are not of 
record.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

In the case at hand, the RO contacted the NPRC and 
specifically requested the enlistment and separation 
examinations, but without success.  The veteran has provided 
his own lay statements regarding the in-service events that 
lead to his hearing loss, his current disability as well as 
other forms of evidence, including post-service medical 
records documenting his condition.  The veteran has not 
indicated the existence of any post-service evidence which 
may well-ground his claim.  Therefore, the RO has satisfied 
its duty to the veteran in this case.  



In this regard, the Board notes that the veteran has not 
contacted the RO since October 1995.  In April 2000 the 
veteran's representative reported that attempts had been made 
to contact the veteran, stating that his mail and phone calls 
had gone unanswered.  

The record shows that the veteran has current hearing loss.  
However, the veteran has failed to provide medical evidence 
of a nexus between his current hearing loss and service.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's current hearing loss 
disability to military service.  

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current hearing loss and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The Board notes the April 1995 VA examination report in which 
the veteran's in-service noise exposure was documented.  
These statements do not constitute competent medical evidence 
of a nexus sufficient to well-ground the veteran's claim of 
service connection for hearing loss.  These statements merely 
noted the veteran's medical history and were not enhanced by 
additional comment.  

The examiner the veteran's report of in-service noise 
exposure, then assigned a diagnosis without indicating any 
conclusions or opinions with regard to the etiology of the 
hearing loss.  Evidence which is simply information recorded 
by a medical examiner unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hearing loss is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the Board notes the veteran's October 1995 
report that he was "currently seeking" medical treatment 
from the VAMC in Seattle.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In this case, the veteran did not state that he had received 
or was receiving treatment at the Seattle VAMC for his 
hearing loss.  He merely reported that he was "currently 
seeking" treatment.  The Board is of the opinion that such a 
statement does not indicate that the veteran was actually 
receiving treatment but was attempting to obtain treatment; 
there is no indication that he already had received VA 
treatment.  With regard to the retrieval of relevant records, 
the record should show at least the possibility that the 
records exist.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992); see e.g., Counts v. Brown, 6 Vet. App. 473, 476 
(1994).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of hearing loss.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of hearing loss 
is not well grounded, the doctrine of reasonable doubt has no 
application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

